Appeal from an order of the Family Court of Tioga County (Callanan, Sr., J.), entered November 16, 1992, which dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 6, for modification of custody.
In our view, Family Court did not err in dismissing petitioner’s July 22, 1992 application to modify the provisions of a prior order granting custody of the parties’ three children to respondent. Although petitioner alleged as a basis for his petition that respondent allowed inappropriate behavior to take place in the presence of the children, there is ample support in the record for Family Court’s finding that petitioner failed to establish these allegations. Accordingly, we find no reason to disturb Family Court’s order.
*845Mikoll, J. P, Mercure, White, Yesawich Jr. and Peters, JJ, concur. Ordered that the order is affirmed, without costs.